Title: To George Washington from Colonel Thomas Hartley, 22 February 1777
From: Hartley, Thomas
To: Washington, George



May it please your Excellency
Lancaster [Pa.]February the 22d 1777

I received your Favour of the 3d inst. recommending Lieutenant Harrison—and tho’ an Appointment had in some Measure taken Place, yet hope to be able to take in Mr Harrison—I have wrote to him to meet me at Baltimore next Week—when I shall fix the Matter.
I intended to have gone towards Virginia last Week—but the Recruiting Service hereabout, and the Providing Arms prevented it.
The greater Part of my Arms, I shall get here—Cloathing I hope Mr Mease will have ready—one Mr Merchanton of Philada offered to furnish me with blue and White Cloth for a Regiment—I have wrote of this to Mr Mease and sent a Field Officer on that Business.
I have two officers recruiting for the Company intended for Lieut. Harrison—I have not yet receved Returns from the Officers recruiting at a Distance, those whom I have visited are picking up a Number of Men but the Difficulties mentioned in my last retard that Service considerably.
I hope to have my first Company at Philada in less than a Month—and so a Company or two Weekly afterwards, till the whole arrive.
I shall be there before them—to provide as directed by your Excellency.
Several Matters such as Marking Buttons Caps &c. render it necessary if it is agreeable to you, to have my Regiment, distinguished by some Number in the Guards.
From what I can learn—none of the Gentlemen appointed to the Command of the sixteen Regiments held a superior Rank in the Army to myself—I shewed Coll Tilghman my Commission Should your Excellency confer on me the first of the 16 Regiments I shall study to act in such a Manner as in some Degree to merit the Confidence of your Excellency—I have not the least doubt but your Determination in this Matter will be just—and shall chearfully acquiesce under such Rank as you may grant me.
Your commands on any Occasion directed to the Care of Robert

Morris Esqr. Philada shall always be obeyed and attended to by your Excellencys Most obedt humble Servt

Thos Hartley

